Name: Regulation (EU) 2019/1155 of the European Parliament and of the Council of 20 June 2019 amending Regulation (EC) No 810/2009 establishing a Community Code on Visas (Visa Code)
 Type: Regulation
 Subject Matter: international law;  migration;  cooperation policy
 Date Published: nan

 12.7.2019 EN Official Journal of the European Union L 188/25 REGULATION (EU) 2019/1155 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2019 amending Regulation (EC) No 810/2009 establishing a Community Code on Visas (Visa Code) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2)(a) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Union's common visa policy has been an integral part of the establishment of an area without internal borders. Visa policy should remain an essential tool for facilitating tourism and business, while helping counter security risks and the risk of irregular migration to the Union. The common visa policy should contribute to generating growth and be consistent with other Union policies, such as those concerning external relations, trade, education, culture and tourism. (2) The Union should use its visa policy in its cooperation with third countries, and to ensure a better balance between migration and security concerns, economic considerations and general external relations. (3) Regulation (EC) No 810/2009 of the European Parliament and of the Council (3) establishes the procedures and conditions for issuing visas for intended stays on the territory of Member States not exceeding 90 days in any 180-day period. (4) Visa applications should be examined and decided on by consulates or, by way of derogation, central authorities. Member States should ensure that the consulates and central authorities have sufficient knowledge of local circumstances to ensure the integrity of the visa procedure. (5) The application procedure should be as easy as possible for applicants. It should be clear which Member State is competent to examine an application, in particular where the applicant intends to visit several Member States. Where possible, Member States should allow for application forms to be completed and submitted electronically. It should also be possible for applicants to sign the application form electronically, where electronic signature is recognised by the competent Member State. Deadlines should be established for the various steps of the procedure, in particular to allow travellers to plan ahead and avoid peak seasons in consulates. (6) Member States should not be required to maintain the possibility of direct access for the lodging of applications at the consulate in places where an external service provider has been mandated to collect applications on its behalf, without prejudice to the obligations imposed on Member States by Directive 2004/38/EC of the European Parliament and of the Council (4), in particular Article 5(2) thereof. (7) The visa fee should ensure that sufficient financial resources are available to cover the expenses of processing applications, including of appropriate structures and of sufficient staff to ensure the quality and integrity of the examination of applications, as well as the respect for deadlines. The amount of the visa fee should be revised every three years on the basis of objective assessment criteria. (8) Third-country nationals subject to the visa requirement should be able to lodge their application in their place of residence even if the competent Member State has no consulate for the purpose of collecting applications, and is not represented by another Member State, in that third country. To that end, Member States should endeavour to cooperate with external service providers, who should be able to charge a service fee. That service fee should, in principle, not exceed the amount of the visa fee. Where that amount is not sufficient to provide a full service, the external service provider should however be able to charge a higher service fee, subject to the limit provided for in this Regulation. (9) Representation arrangements should be streamlined and eased and obstacles to the conclusion of such arrangements among Member States should be avoided. The representing Member State should be responsible for the entire visa procedure without the involvement of the represented Member State. (10) Where the jurisdiction of the consulate of the representing Member State covers more than the host country, it should be possible for the representation arrangement to cover those third countries. (11) In order to lessen the administrative burden on consulates and to facilitate travel for frequent or regular travellers, multiple-entry visas with a long period of validity should be issued to applicants fulfilling the entry conditions during the entire period of validity of the issued visa according to objectively determined common criteria and not be limited to specific travel purposes or categories of applicants. In that context, Member States should have particular regard for persons travelling for the purpose of exercising their profession, such as business people, seafarers, artists and athletes. It should be possible to issue multiple-entry visas with a shorter period of validity if there are reasonable grounds to do so. (12) Given the differences in local circumstances, notably with regard to migratory and security risks, as well as the relationships that the Union maintains with specific countries, consulates in individual locations should assess the need to adapt the rules on the issuing of multiple-entry visas to allow for a more favourable or more restrictive application. More favourable approaches in issuing multiple-entry visas with a long period of validity should take into account, in particular, the existence of trade agreements covering the mobility of business persons. On the basis of that assessment, the Commission should, by means of implementing acts, adopt rules regarding the conditions for the issuing of such visas to be applied in each jurisdiction. (13) Where there is a lack of cooperation by certain third countries to readmit those of their nationals who have been apprehended in an irregular situation, and failure by those third countries to cooperate effectively in the return process, a restrictive and temporary application of certain provisions of Regulation (EC) No 810/2009 should, on the basis of a transparent mechanism based on objective criteria, be applied to enhance a given third country's cooperation on readmission of irregular migrants. The Commission should assess regularly, at least once a year, third countries' cooperation with regard to readmission, and should examine any notification by the Member States concerning the cooperation with a third country in the readmission of irregular migrants. The Commission should, in its assessment of whether a third country is cooperating sufficiently and whether action is needed, take into account the overall cooperation of that third country in the field of migration, in particular in the areas of border management, of prevention of and the fight against migrant smuggling and of prevention of transit of irregular migrants through its territory. Where the Commission considers that the third country is not cooperating sufficiently or where it is notified by a simple majority of Member States that a third country is not cooperating sufficiently, it should submit a proposal to the Council to adopt an implementing decision, while continuing its efforts to improve cooperation with the third country concerned. Also, where, as regards the level of cooperation of a third country with Member States on the readmission of irregular migrants, assessed on the basis of relevant and objective data, the Commission considers that a third country is cooperating sufficiently, it should be possible for the Commission to submit a proposal to the Council to adopt an implementing decision concerning applicants or categories of applicants who are nationals of that third country and who apply for a visa on the territory of that third country, providing for one or more visa facilitations. (14) In order to ensure that all relevant factors and possible implications of the application of the measures to enhance a third country's cooperation on readmission are adequately taken into account, having regard to the particularly sensitive political nature of such measures and their horizontal implications for the Member States and the Union itself, in particular for their external relations and for the overall functioning of the Schengen area, implementing powers should be conferred on the Council, acting on a proposal from the Commission. Conferring such implementing powers on the Council adequately takes into account the potential politically sensitive nature of the implementation of the measures to enhance the cooperation of a third country on readmission, given also the facilitation agreements that Member States have in place with third countries. (15) Applicants who have been refused a visa should have the right to appeal. The notification of the refusal should include detailed information on the reasons for the refusal and on the appeal procedure. During the appeal procedure, the applicants should be given access to all relevant information for their case, in accordance with national law. (16) This Regulation respects fundamental rights and observes the rights and principles recognised in particular by the Charter of Fundamental Rights of the European Union. In particular, it seeks to ensure full respect of the right to protection of personal data, the right to respect for private and family life, the rights of the child, and the protection of vulnerable persons. (17) Local Schengen cooperation is crucial for the harmonised application of the common visa policy and for proper assessment of migratory and security risks. Within that cooperation, Member States should assess the operational application of specific provisions in the light of local circumstances and migratory risk. Cooperation and exchanges among consulates in individual locations should be coordinated by Union delegations. (18) Member States should closely and regularly monitor the operations of external service providers to ensure compliance with the legal instrument governing the responsibilities entrusted to them. Member States should report to the Commission annually on the cooperation with and monitoring of external service providers. Member States should ensure that the entire procedure for the processing of applications and the cooperation with external service providers is monitored by expatriate staff. (19) Flexible rules should be established to allow Member States to optimise the sharing of resources and to increase consular coverage. Cooperation among Member States (Schengen Visa Centres) could take any form suited to local circumstances in order to increase geographical consular coverage, reduce Member States' costs, increase the visibility of the Union and improve the service offered to applicants. (20) Electronic application systems are an important tool to facilitate application procedures. A common solution aiming at digitisation should be developed in the future, thereby making full use of the recent legal and technological developments, to allow applications to be lodged online to accommodate applicants' needs and to attract more visitors to the Schengen area. Straightforward and streamlined procedural guarantees should be strengthened and uniformly applied. Furthermore, where possible, interviews could be conducted using modern digital tools and remote means of communication, such as voice or video calls via internet. The fundamental rights of applicants should be guaranteed during the process. (21) In order to provide for the possibility of revising the amount of the visa fees set out in this Regulation, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of amending this Regulation as regards the amount of the visa fees. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (5). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (22) In order to ensure uniform conditions for the implementation of Regulation (EC) No 810/2009, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (23) In accordance with Articles 1 and 2 of the Protocol No 22 on the Position of Denmark annexed to the Treaty on European Union and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Regulation whether it will implement it in its national law. (24) This Regulation constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (7); the United Kingdom is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (25) This Regulation constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (8); Ireland is therefore not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (26) As regards Iceland and Norway, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis (9) which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC (10). (27) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (11) which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (12). (28) As regards Liechtenstein, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (13) which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2011/350/EU (14). (29) As regards Cyprus, this Regulation constitutes an act building upon, or otherwise relating to, the Schengen acquis, within the meaning of Article 3(2) of the 2003 Act of Accession. (30) As regards Bulgaria and Romania, this Regulation constitutes an act building upon, or otherwise relating to, the Schengen acquis within the meaning of Article 4(2) of the 2005 Act of Accession. (31) As regards Croatia, this Regulation constitutes an act building upon, or otherwise relating to, the Schengen acquis within the meaning of Article 4(2) of the 2011 Act of Accession. (32) Regulation (EC) No 810/2009 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 810/2009 is amended as follows: (1) Article 1 is amended as follows: (a) paragraph 1 is replaced by the following: 1. This Regulation establishes the procedures and conditions for issuing visas for intended stays on the territory of the Member States not exceeding 90 days in any 180-day period.; (b) the following paragraph is added: 4. When applying this Regulation, Member States shall act in full compliance with Union law, including the Charter of Fundamental Rights of the European Union. In accordance with the general principles of Union law, decisions on applications under this Regulation shall be taken on an individual basis.; (2) Article 2 is amended as follows: (a) in point 2, point (a) is replaced by the following: (a) an intended stay on the territory of the Member States not exceeding 90 days in any 180-day period; or; (b) point 7 is replaced by the following: 7. recognised travel document  means a travel document recognised by one or more Member States for the purpose of crossing the external borders and affixing a visa pursuant to Decision No 1105/2011/EU of the European Parliament and of the Council (*1); (*1) Decision No 1105/2011/EU of the European Parliament and of the Council of 25 October 2011 on the list of travel documents which entitle the holder to cross the external borders and which may be endorsed with a visa and on setting up a mechanism for establishing this list (OJ L 287, 4.11.2011, p. 9).;" (c) the following points are added: 12. seafarer  means any person who is employed, engaged or works in any capacity on board a ship in maritime navigation or a ship navigating in international inland waters; 13. electronic signature  means an electronic signature as defined in point (10) of Article 3 of Regulation (EU) No 910/2014 of the European Parliament and of the Council (*2). (*2) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73).;" (3) in Article 3(5), points (b) and (c) are replaced by the following: (b) third-country nationals holding a valid residence permit issued by a Member State which does not take part in the adoption of this Regulation or by a Member State which does not yet apply the provisions of the Schengen acquis in full, or third-country nationals holding one of the valid residence permits listed in Annex V issued by Andorra, Canada, Japan, San Marino or the United States of America guaranteeing the holder's unconditional readmission, or holding a valid residence permit for one or more of the overseas countries and territories of the Kingdom of the Netherlands (Aruba, CuraÃ §ao, Sint Maarten, Bonaire, Sint Eustatius and Saba); (c) third-country nationals holding a valid visa for a Member State which does not take part in the adoption of this Regulation, or for a Member State which does not yet apply the provisions of the Schengen acquis in full, or for a country which is a party to the Agreement on the European Economic Area, or for Canada, Japan or the United States of America, or holders of a valid visa for one or more of the overseas countries and territories of the Kingdom of the Netherlands (Aruba, CuraÃ §ao, Sint Maarten, Bonaire, Sint Eustatius and Saba), when travelling to the issuing country or to any other third country, or when, having used the visa, returning from the issuing country;; (4) in Article 4, the following paragraph is inserted: 1a. By way of derogation from paragraph 1, Member States may decide that applications are examined and decided on by central authorities. Member States shall ensure that those authorities have sufficient knowledge of local circumstances of the country where the application is lodged in order to assess the migratory and security risk, as well as sufficient knowledge of the language to analyse documents, and that consulates are involved, where necessary, to conduct additional examination and interviews.; (5) in Article 5(1), point (b) is replaced by the following: (b) if the visit includes more than one destination, or if several separate visits are to be carried out within a period of two months, the Member State whose territory constitutes the main destination of the visit(s) in terms of the length of stay, counted in days, or the purpose of stay; or; (6) Article 8 is amended as follows: (a) paragraph 1 is replaced by the following: 1. A Member State may agree to represent another Member State that is competent in accordance with Article 5 for the purpose of examining and deciding on applications on behalf of that Member State. A Member State may also represent another Member State in a limited manner solely for the collection of applications and the enrolment of biometric identifiers.; (b) paragraph 2 is deleted; (c) paragraphs 3 and 4 are replaced by the following: 3. Where the representation is limited in accordance with the second sentence of paragraph 1, the collection and the transmission of data to the represented Member State shall be carried out in compliance with the relevant data protection and security rules. 4. A bilateral arrangement shall be established between the representing Member State and the represented Member State. That arrangement: (a) shall specify the duration of the representation, if only temporary, and the procedures for its termination; (b) may, in particular where the represented Member State has a consulate in the third country concerned, provide for the provision of premises, staff and payments by the represented Member State.; (d) paragraphs 7 and 8 are replaced by the following: 7. The represented Member State shall notify the Commission of the representation arrangements or the termination of those arrangements at the latest 20 calendar days before they enter into force or are terminated, except in cases of force majeure. 8. The consulate of the representing Member State shall, at the same time as the notification referred to in paragraph 7 takes place, inform both the consulates of other Member States and the Union delegation in the jurisdiction concerned about the representation arrangements or the termination of such arrangements.; (e) the following paragraphs are added: 10. If a Member State is neither present nor represented in the third country where the applicant is to lodge the application, that Member State shall endeavour to cooperate with an external service provider, in accordance with Article 43, in that third country. 11. Where a consulate of a Member State in a given location experiences a prolonged technical force majeure, that Member State shall seek temporary representation by another Member State in that location for all or some categories of applicants.; (7) Article 9 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Applications shall be lodged no more than six months, and for seafarers in the performance of their duties no more than nine months, before the start of the intended visit, and, as a rule, no later than 15 calendar days before the start of the intended visit. In justified individual cases of urgency, the consulate or the central authorities may allow the lodging of applications later than 15 calendar days before the start of the intended visit.; (b) paragraph 4 is replaced by the following: 4. Without prejudice to Article 13, applications may be lodged: (a) by the applicant; (b) by an accredited commercial intermediary; (c) by a professional, cultural, sports or educational association or institution on behalf of its members.; (c) the following paragraph is added: 5. An applicant shall not be required to appear in person at more than one location in order to lodge an application.; (8) Article 10 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Applicants shall appear in person when lodging an application for the collection of fingerprints, in accordance with Article 13(2) and (3) and point (b) of Article 13(7). Without prejudice to the first sentence of this paragraph and to Article 45, applicants may lodge their applications electronically, where available.; (b) paragraph 2 is deleted; (9) Article 11 is amended as follows: (a) in paragraph 1, the first sentence is replaced by the following: 1. Each applicant shall submit a manually or electronically completed application form, as set out in Annex I. The application form shall be signed. It may be signed manually or, where electronic signature is recognised by the Member State competent for examining and deciding on an application, electronically.; (b) the following paragraphs are inserted: 1a. Where the applicant signs the application form electronically, the electronic signature shall be a qualified electronic signature, within the meaning of point (12) of Article 3 of Regulation (EU) No 910/2014. 1b. The content of the electronic version of the application form, if applicable, shall be as set out in Annex I.; (c) paragraph 3 is replaced by the following: 3. The form shall, as a minimum, be available in the following languages: (a) the official language(s) of the Member State for which a visa is requested or of the representing Member State; and (b) the official language(s) of the host country. In addition to the language(s) referred to in point (a), the form may be made available in any other official language(s) of the institutions of the Union.; (d) paragraph 4 is replaced by the following: 4. If the official language(s) of the host country is/are not integrated into the form, a translation into that/those language(s) shall be made available separately to applicants.; (10) Article 14 is amended as follows: (a) paragraphs 3 to 5 are replaced by the following: 3. A non-exhaustive list of supporting documents which may be requested from the applicant in order to verify the fulfilment of the conditions listed in paragraphs 1 and 2 is set out in Annex II. 4. Member States may require applicants to present proof of sponsorship or of private accommodation, or of both, by completing a form drawn up by each Member State. That form shall indicate in particular: (a) whether its purpose is proof of sponsorship or of private accommodation, or of both; (b) whether the sponsor or inviting person is an individual, a company or an organisation; (c) the identity and contact details of the sponsor or inviting person; (d) the identity data (name and surname, date of birth, place of birth and nationality) of the applicant(s); (e) the address of the accommodation; (f) the length and purpose of the stay; (g) possible family ties with the sponsor or inviting person; (h) the information required pursuant to Article 37(1) of the VIS Regulation. In addition to the Member State's official language(s), the form shall be drawn up in at least one other official language of the institutions of the Union. A specimen of the form shall be sent to the Commission. 5. Consulates shall, within local Schengen cooperation, assess the implementation of the conditions laid down in paragraph 1, to take account of local circumstances, and of migratory and security risks.; (b) The following paragraph is inserted: 5a. Where necessary in order to take account of local circumstances as referred to in Article 48, the Commission shall by means of implementing acts adopt a harmonised list of supporting documents to be used in each jurisdiction. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2).; (c) paragraph 6 is replaced by the following: 6. The requirements of paragraph 1 of this Article may be waived in the case of an applicant known to the consulate or the central authorities for his integrity and reliability, in particular as regards the lawful use of previous visas, if there is no doubt that he will fulfil the requirements of Article 6(1) of Regulation (EU) 2016/399 of the European Parliament and of the Council (*3) at the time of the crossing of the external borders of the Member States. (*3) Regulation (EU) 2016/399 of the European Parliament and of the Council of 9 March 2016 on a Union Code on the Rules governing the movement of persons across borders (Schengen Borders Code) (OJ L 77, 23.3.2016, p. 1).;" (11) in Article 15(2), the first subparagraph is replaced by the following: 2. Applicants for a multiple-entry visa shall prove that they are in possession of adequate and valid travel medical insurance covering the period of their first intended visit.; (12) Article 16 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. Applicants shall pay a visa fee of EUR 80. 2. Children from the age of six years and below the age of 12 years shall pay a visa fee of EUR 40.; (b) the following paragraph is inserted: 2a. A visa fee of EUR 120 or EUR 160 shall apply if an implementing decision is adopted by the Council under point (b) of Article 25a(5). This provision shall not apply to children below the age of 12 years.; (c) paragraph 3 is deleted; (d) in paragraph 4, point (c) is replaced by the following: (c) researchers, as defined in point (2) of Article 3 of Directive (EU) 2016/801 of the European Parliament and of the Council (*4), travelling for the purpose of carrying out scientific research or participating in a scientific seminar or conference; (*4) Directive (EU) 2016/801 of the European Parliament and of the Council of 11 May 2016 on the conditions of entry and residence of third-country nationals for the purposes of research, studies, training, voluntary service, pupil exchange schemes or educational projects and au pairing (OJ L 132, 21.5.2016, p. 21).;" (e) paragraph 5 is replaced by the following: 5. The visa fee may be waived for: (a) children from the age of six years and below the age of 18 years; (b) holders of diplomatic and service passports; (c) participants in seminars, conferences, sports, cultural or educational events organised by non-profit organisations, aged 25 years or less.; (f) paragraph 6 is replaced by the following: 6. In individual cases, the amount of the visa fee to be charged may be waived or reduced when to do so serves to promote cultural or sporting interests, interests in the field of foreign policy, development policy and other areas of vital public interest, or for humanitarian reasons or because of international obligations.; (g) in paragraph 7, the second subparagraph is replaced by the following: When charged in a currency other than the euro, the amount of the visa fee charged in that currency shall be determined and regularly reviewed in application of the euro foreign exchange reference rate set by the European Central Bank. The amount charged may be rounded up and it shall be ensured under local Schengen cooperation that similar fees are charged.; (h) the following paragraph is added: 9. The Commission shall assess the need to revise the amount of the visa fees set out in paragraphs 1, 2 and 2a of this Article every three years, taking into account objective criteria, such as the general Union-wide inflation rate as published by Eurostat, and the weighted average of the salaries of Member States' civil servants. On the basis of those assessments, the Commission shall adopt, where appropriate, delegated acts in accordance with Article 51a concerning the amendment of this Regulation as regards the amount of the visa fees.; (13) Article 17 is amended as follows: (a) in paragraph 1, the first sentence is replaced by the following: 1. A service fee may be charged by an external service provider referred to in Article 43.; (b) paragraph 3 is deleted; (c) the following paragraphs are inserted: 4a. By way of derogation from paragraph 4, the service fee shall, in principle, not exceed 80 EUR in third countries where the competent Member State has no consulate for the purpose of collecting applications and is not represented by another Member State. 4b. In exceptional circumstances where the amount referred to in paragraph 4a is not sufficient to provide a full service, a higher service fee of up to a maximum of 120 EUR may be charged. In such a case, the Member State concerned shall notify the Commission of its intention to allow for a higher service fee to be charged, at the latest three months before the start of its implementation. The notification shall specify the grounds for the determination of the level of the service fee, in particular the detailed costs leading to the determination of a higher amount.; (d) paragraph 5 is replaced by the following: 5. The Member State concerned may maintain the possibility for all applicants to lodge their applications directly at its consulates or at the consulate of a Member State with which it has a representation arrangement, in accordance with Article 8.; (14) Article 19 is amended as follows: (a) in paragraph 1, the introductory wording is replaced by the following: 1. The competent consulate or the central authorities of the competent Member State shall verify whether:; (b) in paragraph 2, the first subparagraph is replaced by the following: 2. Where the competent consulate or the central authorities of the competent Member State find that the conditions referred to in paragraph 1 have been fulfilled, the application shall be admissible and the consulate or the central authorities shall:  follow the procedures described in Article 8 of the VIS Regulation, and  further examine the application.; (c) paragraph 3 is replaced by the following: 3. Where the competent consulate or the central authorities of the competent Member State find that the conditions referred to in paragraph 1 have not been fulfilled, the application shall be inadmissible and the consulate or central authorities shall without delay:  return the application form and any documents submitted by the applicant,  destroy the collected biometric data,  reimburse the visa fee, and  not examine the application.; (d) paragraph 4 is replaced by the following: 4. By way of derogation from paragraph 3, an application that does not meet the requirements set out in paragraph 1 may be considered admissible on humanitarian grounds, for reasons of national interest or because of international obligations.; (15) Article 21 is amended as follows: (a) paragraph 3 is amended as follows: (i) the introductory wording is replaced by the following: 3. While checking whether the applicant fulfils the entry conditions, the consulate or the central authorities shall verify:; (ii) point (e) is replaced by the following: (e) that the applicant is in possession of adequate and valid travel medical insurance, where applicable, covering the period of the intended stay, or, if a multiple-entry visa is applied for, the period of the first intended visit.; (b) paragraph 4 is replaced by the following: 4. The consulate or the central authorities shall, where applicable, verify the length of previous and intended stays in order to verify that the applicant has not exceeded the maximum duration of authorised stay in the territory of the Member States, irrespective of possible stays authorised under a national long-stay visa or a residence permit.; (c) in paragraph 6, the introductory wording is replaced by the following: 6. In the examination of an application for an airport transit visa, the consulate or the central authorities shall in particular verify:; (d) paragraph 8 is replaced by the following: 8. During the examination of an application, consulates or the central authorities may in justified cases carry out an interview with the applicant and request additional documents.; (16) Article 22 is amended as follows (a) paragraphs 1 to 3 are replaced by the following: 1. On the grounds of a threat to public policy, internal security, international relations or public health, a Member State may require the central authorities of other Member States to consult its central authorities during the examination of applications lodged by nationals of specific third countries or specific categories of such nationals. Such consultation shall not apply to applications for airport transit visas. 2. The central authorities consulted shall reply definitively as soon as possible, but not later than seven calendar days after being consulted. The absence of a reply within that deadline shall mean that they have no grounds for objecting to the issuing of the visa. 3. Member States shall notify the Commission of the introduction or withdrawal of the requirement for prior consultation, as a rule, at the latest 25 calendar days before it becomes applicable. That information shall also be given under local Schengen cooperation in the jurisdiction concerned.; (b) paragraph 5 is deleted; (17) Article 23 is amended as follows: (a) paragraph 2 is replaced by the following: 2. That period may be extended up to a maximum of 45 calendar days in individual cases, notably when further scrutiny of the application is needed.; (b) the following paragraph is inserted: 2a. Applications shall be decided on without delay in justified individual cases of urgency.; (c) paragraph 3 is deleted; (d) paragraph 4 is amended as follows: (i) the following point is inserted: (ba) issue an airport transit visa in accordance with Article 26; or; (ii) point (c) is replaced by the following: (c) refuse a visa in accordance with Article 32.; (iii) point (d) is deleted; (18) Article 24 is amended as follows: (a) paragraph 1 is amended as follows: (i) the third subparagraph is deleted; (ii) the fourth subparagraph is replaced by the following: Without prejudice to point (a) of Article 12, the period of validity of a visa for one entry shall include a period of grace  of 15 calendar days.; (b) paragraph 2 is replaced by the following: 2. Provided that the applicant fulfils the entry conditions set out in point (a) and points (c) to (e) of Article 6(1) of Regulation (EU) 2016/399, multiple-entry visas with a long validity shall be issued for the following validity periods, unless the validity of the visa would exceed that of the travel document: (a) for a validity period of one year, provided that the applicant has obtained and lawfully used three visas within the previous two years; (b) for a validity period of two years, provided that the applicant has obtained and lawfully used a previous multiple-entry visa valid for one year within the previous two years; (c) for a validity period of five years, provided that the applicant has obtained and lawfully used a previous multiple-entry visa valid for two years within the previous three years. Airport transit visas and visas with limited territorial validity issued in accordance with Article 25(1) shall not be taken into account for the issuing of multiple-entry visas.; (c) the following paragraphs are inserted: 2a. By way of derogation from paragraph 2, the validity period of the visa issued may be shortened in individual cases where there is reasonable doubt that the entry conditions will be met for the entire period. 2b. By way of derogation from paragraph 2, consulates shall, within local Schengen cooperation, assess whether the rules on the issuing of the multiple-entry visas set out in paragraph 2 need to be adapted to take account of local circumstances, and of migratory and security risks, in view of the adoption of more favourable or more restrictive rules in accordance with paragraph 2d. 2c. Without prejudice to paragraph 2, a multiple-entry visa valid for up to five years may be issued to applicants who prove the need or justify their intention to travel frequently or regularly, provided that they prove their integrity and reliability, in particular the lawful use of previous visas, their economic situation in the country of origin and their genuine intention to leave the territory of the Member States before the expiry of the visa for which they have applied. 2d. Where necessary, on the basis of the assessment referred to in paragraph 2b of this Article, the Commission shall, by means of implementing acts, adopt the rules regarding the conditions for the issuing of multiple-entry visas laid down in paragraph 2 of this Article, to be applied in each jurisdiction in order to take account of local circumstances, of the migratory and security risks, and of the Union's overall relations with the third country in question. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2).; (19) The following Article is inserted: Article 25a Cooperation on readmission 1. Depending on the level of cooperation of a third country with Member States on the readmission of irregular migrants, assessed on the basis of relevant and objective data, Article 14(6), Article 16(1), point (b) of Article 16(5), Article 23(1), and Article 24(2) and (2c) shall not apply to applicants or categories of applicants who are nationals of a third country that is considered not to be cooperating sufficiently, in accordance with this Article. 2. The Commission shall regularly assess, at least once a year, third countries' cooperation with regard to readmission, taking account, in particular, of the following indicators: (a) the number of return decisions issued to persons from the third country in question, illegally staying on the territory of the Member States; (b) the number of actual forced returns of persons issued with return decisions as a percentage of the number of return decisions issued to nationals of the third country in question including, where appropriate, on the basis of Union or bilateral readmission agreements, the number of third country nationals who have transited through the territory of the third country in question; (c) the number of readmission requests per Member State accepted by the third country as a percentage of the number of such requests submitted to it; (d) the level of practical cooperation with regard to return in the different stages of the return procedure, such as: (i) assistance provided in the identification of persons illegally staying on the territory of the Member States and in the timely issuance of travel documents; (ii) acceptance of the European travel document for the return of illegally staying third-country nationals or laissez-passer; (iii) acceptance of the readmission of persons who are to be legally returned to their country; (iv) acceptance of return flights and operations. Such an assessment shall be based on the use of reliable data provided by Member States, as well as by Union institutions, bodies, offices and agencies. The Commission shall regularly, at least once a year, report its assessment to the Council. 3. A Member State may also notify the Commission if it is confronted with substantial and persisting practical problems in the cooperation with a third country in the readmission of irregular migrants on the basis of the same indicators as those listed in paragraph 2. The Commission shall immediately inform the European Parliament and the Council of the notification. 4. The Commission shall examine any notification made pursuant to paragraph 3 within a period of one month. The Commission shall inform the European Parliament and the Council of the results of its examination. 5. Where, on the basis of the analysis referred to in paragraphs 2 and 4, and taking into account the steps taken by the Commission to improve the level of cooperation of the third country concerned in the field of readmission and the Union's overall relations with that third country, including in the field of migration, the Commission considers that a country is not cooperating sufficiently and that action is therefore needed, or where, within 12 months, a simple majority of Member States have notified the Commission in accordance with paragraph 3, the Commission, while continuing its efforts to improve the cooperation with the third country concerned, shall submit a proposal to the Council to adopt: (a) an implementing decision temporarily suspending the application of any one or more of Article 14(6), point (b) of Article 16(5), Article 23(1), or Article 24(2) and (2c), to all nationals of the third country concerned or to certain categories thereof; (b) where, following an assessment by the Commission, the measures applied in accordance with the implementing decision referred to in point (a) of this paragraph are considered ineffective, an implementing decision applying, on a gradual basis, one of the visa fees set out in Article 16(2a) to all nationals of the third country concerned or to certain categories thereof. 6. The Commission shall continuously assess and report on the basis of the indicators set out in paragraph 2 whether substantial and sustained improvement in the cooperation with the third country concerned on readmission of irregular migrants can be established and, taking also account of the Union's overall relations with that third country, may submit a proposal to the Council to repeal or amend the implementing decisions referred to in paragraph 5. 7. At the latest six months after the entry into force of the implementing decisions referred to in paragraph 5, the Commission shall report to the European Parliament and to the Council on progress achieved in that third country's cooperation on readmission. 8. Where, on the basis of the analysis referred to in paragraph 2 and taking account of the Union's overall relations with the third country concerned, especially in cooperation in the field of readmission, the Commission considers that the third country concerned is cooperating sufficiently, it may submit a proposal to the Council to adopt an implementing decision concerning applicants or categories of applicants who are nationals of that third country and who apply for a visa on the territory of that third country, providing for one or more of the following: (a) reduction of the visa fee referred to in Article 16(1) to EUR 60; (b) reduction of the time within which decisions on an application referred to in Article 23(1) are to be made to 10 days; (c) increase in the period of validity of multiple-entry visas under Article 24(2). That implementing decision shall apply for a maximum of one year. It may be renewed.; (20) Article 27 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. The Commission shall, by means of implementing acts, adopt the rules for filling in the visa sticker. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2). 2. Member States may add national entries in the comments  section of the visa sticker. Those entries shall not duplicate the mandatory entries established in accordance with the procedure referred to in paragraph 1.; (b) paragraph 4 is replaced by the following: 4. A visa sticker for a visa for one entry may be filled in manually only in the case of technical force majeure. No changes shall be made to a manually filled in visa sticker.; (21) Article 29 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The visa sticker shall be affixed to the travel document.; (b) the following paragraph is inserted: 1a. The Commission shall by means of implementing acts adopt the detailed rules for affixing the visa sticker. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2).; (22) Article 31 is amended as follows: (a) paragraphs 1 and 2 are replaced by the following: 1. A Member State may require that its central authorities be informed of visas issued by other Member States to nationals of specific third countries or to specific categories of such nationals, except in the case of airport transit visas. 2. Member States shall notify the Commission of the introduction or withdrawal of the requirement for such information at the latest 25 calendar days before it becomes applicable. That information shall also be given under local Schengen cooperation in the jurisdiction concerned.; (b) paragraph 4 is deleted; (23) Article 32 is amended as follows: (a) in paragraph 1, point (a), the following point is inserted: (iia) does not provide justification for the purpose and conditions of the intended airport transit;; (b) paragraph 2 is replaced by the following: 2. A decision on refusal and the reasons on which it is based shall be notified to the applicant by means of the standard form set out in Annex VI in the language of the Member State that has taken the final decision on the application and another official language of the institutions of the Union.; (c) paragraph 4 is deleted; (24) Article 36 is amended as follows: (a) paragraph 2 is deleted; (b) the following paragraph is inserted: 2a. The Commission shall by means of implementing acts adopt operational instructions for issuing visas at the border to seafarers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2).; (25) in Article 37, paragraphs 2 and 3 are replaced by the following: 2. The storage and handling of visa stickers shall be subject to adequate security measures to avoid fraud or loss. Each consulate shall keep an account of its stock of visa stickers and register how each visa sticker has been used. Any significant loss of blank visa stickers shall be reported to the Commission. 3. Consulates or central authorities shall keep archives of applications in paper or electronic format. Each individual file shall contain the relevant information allowing for a reconstruction, if need be, of the background for the decision taken on the application. Individual application files shall be kept for a minimum of one year from the date of the decision on the application as referred to in Article 23(1) or, in the case of appeal, until the end of the appeal procedure, whichever is the longest. If applicable, the individual electronic application files shall be kept for the period of validity of the issued visa.; (26) Article 38 is amended as follows: (a) the heading is replaced by the following: Resources for examining applications and monitoring visa procedures; (b) paragraph 1 is replaced by the following: 1. Member States shall deploy appropriate staff in sufficient numbers in consulates to carry out the tasks relating to the examination of applications, in such a way as to ensure a reasonable and harmonised quality of service to the public.; (c) the following paragraph is inserted: 1a. Member States shall ensure that the entire visa procedure in consulates, including the lodging and handling of applications, the printing of visa stickers and the practical cooperation with external service providers, is monitored by expatriate staff to ensure the integrity of all stages of the procedure.; (d) paragraph 3 is replaced by the following: 3. Member States' central authorities shall provide adequate training to both expatriate staff and locally employed staff and shall be responsible for providing them with complete, precise and up-to-date information on the relevant Union and national law.; (e) the following paragraphs are inserted: 3a. Where applications are examined and decided on by central authorities as referred to in Article 4(1a), the Member States shall provide specific training to ensure that the staff of those central authorities have sufficient and updated country-specific knowledge of local socio-economic circumstances, and complete, precise and up-to-date information on relevant Union and national law. 3b. Member States shall also ensure that consulates have sufficient and adequately trained staff for assisting the central authorities in examining and deciding on applications, notably by participating in local Schengen cooperation meetings, exchanging information with other consulates and local authorities, gathering relevant information locally on migratory risk and fraudulent practices, and conducting interviews and additional examinations.; (f) the following paragraph is added: 5. Member States shall ensure that a procedure is in place which allows applicants to submit complaints regarding: (a) the conduct of staff at consulates and, where applicable, of the external service providers; or (b) the application process. Consulates or central authorities shall keep a record of complaints and the follow-up given. Member States shall make information on the procedure provided for in this paragraph available to the public.; (27) in Article 39, paragraphs 2 and 3 are replaced by the following: 2. Consular and central authorities' staff shall, in the performance of their duties, fully respect human dignity. Any measures taken shall be proportionate to the objectives pursued by such measures. 3. While performing their tasks, consular and central authorities' staff shall not discriminate against persons on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation.; (28) Article 40 is replaced by the following: Article 40 Consular organisation and cooperation 1. Each Member State shall be responsible for organising the procedures relating to applications. 2. Member States shall: (a) equip their consulates and authorities responsible for issuing visas at the borders with the requisite material for the collection of biometric identifiers, as well as the offices of their honorary consuls, where they make use of them, to collect biometric identifiers in accordance with Article 42; (b) cooperate with one or more other Member States under representation arrangements or any other form of consular cooperation. 3. A Member State may also cooperate with an external service provider in accordance with Article 43. 4. Member States shall notify to the Commission their consular organisation and cooperation in each consular location. 5. In the event of termination of cooperation with other Member States, Member States shall strive to assure the continuity of full service.; (29) Article 41 is deleted; (30) Article 43 is amended as follows: (a) paragraph 3 is deleted; (b) paragraph 5 is replaced by the following: 5. External service providers shall not have access to the VIS under any circumstances. Access to the VIS shall be reserved exclusively to duly authorised staff of consulates or of the central authorities.; (c) paragraph 6 is amended as follows: (i) point (a) is replaced by the following: (a) providing general information on visa requirements, in accordance with points (a) to (c) of Article 47(1), and application forms;; (ii) point (c) is replaced by the following: (c) collecting data and applications (including collection of biometric identifiers) and transmitting the application to the consulate or the central authorities;; (iii) points (e) and (f) are replaced by the following: (e) managing the appointments for the applicant, where applicable, at the consulate or at the premises of an external service provider. (f) collecting the travel documents, including a refusal notification if applicable, from the consulate or the central authorities and returning them to the applicant.; (d) paragraph 7 is replaced by the following: 7. When selecting an external service provider, the Member State concerned shall assess the reliability and solvency of the organisation or company and ensure that there is no conflict of interests. The assessment shall include, as appropriate, scrutiny of the necessary licences, commercial registration, statutes and bank contracts.; (e) paragraph 9 is replaced by the following: 9. Member States shall be responsible for compliance with the rules on the protection of personal data and ensure that the external service provider is subject to monitoring by the data protection supervisory authorities pursuant to Article 51(1) of Regulation (EU) 2016/679 of the European Parliament and of the Council (*5). (*5) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1).;" (f) paragraph 11 is amended as follows: (i) in the first subparagraph, points (a) and (b) are replaced by the following: (a) the general information on the criteria, conditions and procedures for applying for a visa, as set out in points (a) to (c) of Article 47(1), and the content of the application forms provided by the external service provider to applicants. (b) all the technical and organisational security measures required to protect personal data against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access, in particular where the cooperation involves the transmission of files and data to the consulate or the central authorities of the Member State(s) concerned, and all other unlawful forms of processing personal data;; (ii) the second subparagraph is replaced by the following: To this end, the consulate(s) or the central authorities of the Member State(s) concerned shall, on a regular basis and at least every nine months, carry out spot checks on the premises of the external service provider. Member States may agree to share the burden of this regular monitoring.; (g) the following paragraph is inserted: 11a. By 1 February each year, Member States shall report to the Commission on their cooperation with, and monitoring, as referred to in point C of Annex X, of external service providers worldwide.; (31) Article 44 is replaced by the following: Article 44 Encryption and secure transfer of data 1. In the case of cooperation among Member States and cooperation with an external service provider and recourse to honorary consuls, the Member State(s) concerned shall ensure that data are fully encrypted, whether transferred electronically or physically on an electronic storage medium. 2. In third countries that prohibit the encrypted data to be electronically transferred, the Member State(s) concerned shall not allow data to be transferred electronically. In such cases, the Member State(s) concerned shall ensure that the electronic data are transferred physically in fully encrypted form on an electronic storage medium by a consular officer of a Member State or, where such transfer would require disproportionate or unreasonable measures, in another safe and secure way, for example by using established operators experienced in transporting sensitive documents and data in the third country concerned. 3. In all cases the level of security for the transfer shall be adapted to the sensitive nature of the data.; (32) Article 45 is amended as follows: (a) paragraph 3 is replaced by the following: 3. Accredited commercial intermediaries shall be monitored regularly by spot checks involving face-to-face or telephone interviews with applicants, the verification of trips and accommodation, and wherever deemed necessary, the verification of the documents relating to group return.; (b) in paragraph 5, the second subparagraph is replaced by the following: Each consulate and the central authorities shall make sure that the public is informed of the list of accredited commercial intermediaries with which they cooperate, where relevant.; (33) Article 47(1) is amended as follows: (a) the following points are inserted: (aa) the criteria for an application to be considered admissible, as provided for in Article 19(1); (ab) that biometric data are, in principle, to be collected every 59 months, starting from the date of the first collection;; (b) point (c) is replaced by the following: (c) where the application may be submitted (competent consulate or external service provider);; (c) the following point is added: (j) information on the complaints procedure provided for in Article 38(5).; (34) Article 48 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Consulates and the Union delegations shall cooperate within each jurisdiction to ensure a harmonised application of the common visa policy taking into account local circumstances. To that end, in accordance with Article 5(3) of Council Decision 2010/427/EU (*6), the Commission shall issue instructions to Union delegations to carry out the relevant coordination tasks provided for in this Article. Where applications lodged in the jurisdiction concerned are examined and decided on by central authorities as referred to in Article 4(1a), Member States shall ensure the active involvement of those central authorities in local Schengen cooperation. The staff contributing to local Schengen cooperation shall be adequately trained and involved in the examination of applications in the jurisdiction concerned. (*6) Council Decision 2010/427/EU of 26 July 2010 establishing the organisation and functioning of the European External Action Service (OJ L 201, 3.8.2010, p. 30).;" (b) the following paragraph is inserted: 1a. Member States and the Commission shall, in particular, cooperate in order to: (a) prepare a harmonised list of supporting documents to be submitted by applicants, taking into account Article 14; (b) prepare a local implementation of Article 24(2) regarding the issuing of multiple-entry visas; (c) ensure a common translation of the application form, where relevant; (d) establish the list of travel documents issued by the host country and update it regularly; (e) draw up a common information sheet containing the information referred to in Article 47(1); (f) monitor, where relevant, the implementation of Article 25a(5) and (6).; (c) paragraph 2 is deleted; (d) paragraph 3 is replaced by the following: 3. Member States under local Schengen cooperation shall exchange the following information: (a) quarterly statistics on uniform visas, visas with limited territorial validity, and airport transit visas applied for, issued, and refused; (b) information with regard to the assessment of migratory and security risks, in particular on: (i) the socio-economic structure of the host country; (ii) sources of information at local level, including social security, health insurance, fiscal registers and entry-exit registrations; (iii) the use of false, counterfeit or forged documents; (iv) irregular immigration routes; (v) trends in fraudulent behaviour; (vi) trends in refusals; (c) information on cooperation with external service providers and with transport companies; (d) information on insurance companies providing adequate travel medical insurance, including verification of the type of coverage and possible excess amount.; (e) in paragraph 5, the second subparagraph is deleted; (f) the following paragraph is added: 7. An annual report shall be drawn up within each jurisdiction by 31 December each year. On the basis of those reports, the Commission shall draw up an annual report on the state of local Schengen cooperation to be submitted to the European Parliament and to the Council.; (35) Article 50 is deleted; (36) Article 51 is replaced by the following: Article 51 Instructions on the practical application of this Regulation The Commission shall by means of implementing acts adopt the operational instructions on the practical application of the provisions of this Regulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 52(2).; (37) the following Article is inserted: Article 51a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 16(9) shall be conferred on the Commission for a period of five years from 1 August 2019. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 16(9) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated act already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (*7). 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Article 16(9) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. (*7) OJ L 123, 12.5.2016, p. 1.;" (38) Article 52 is replaced by the following: Article 52 Committee procedure 1. The Commission shall be assisted by a committee (the Visa Committee ). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (*8). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the Committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. (*8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).;" (39) Annex I is replaced by the text set out in Annex I to this Regulation; (40) Annex V is replaced by the text set out in Annex II to this Regulation; (41) Annex VI is replaced by the text set out in Annex III to this Regulation; (42) Annexes VII, VIII and IX are deleted; (43) Annex X is replaced by the text set out in Annex IV to this Regulation. Article 2 Monitoring and evaluation 1. By 2 August 2022, the Commission shall produce an evaluation of the application of Regulation (EC) No 810/2009, as amended by this Regulation. This overall evaluation shall include an examination of the results achieved against objectives and of the implementation of the provisions of Regulation (EC) No 810/2009, as amended by this Regulation. 2. The Commission shall transmit the evaluation referred to in paragraph 1 to the European Parliament and the Council. On the basis of the evaluation, the Commission shall submit, where necessary, appropriate proposals. 3. By 2 May 2020, the Member States shall provide the Commission with relevant available data on the use of the travel medical insurance referred to in Article 15 of Regulation (EC) No 810/2009 by visa holders during their stay on the territory of the Member States, as well as costs incurred by national authorities or providers of medical services for visa holders. On the basis of that data, the Commission shall, by 2 November 2020, produce a report to be transmitted to the European Parliament and to the Council. Article 3 Entry into force 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. It shall apply from 2 February 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States in accordance with the Treaties. Done at Brussels, 20 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 440, 6.12.2018, p. 142. (2) Position of the European Parliament of 17 April 2019 (not yet published in the Official Journal) and decision of the Council of 6 June 2019. (3) Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community Code on Visas (Visa Code) (OJ L 243, 15.9.2009, p. 1). (4) Directive 2004/38/EC of the European Parliament and of the Council of 29 April 2004 on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States amending Regulation (EEC) No 1612/68 and repealing Directives 64/221/EEC, 68/360/EEC, 72/194/EEC, 73/148/EEC, 75/34/EEC, 75/35/EEC, 90/364/EEC, 90/365/EEC and 93/96/EEC (OJ L 158, 30.4.2004, p. 77). (5) OJ L 123, 12.5.2016, p. 1. (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (8) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (9) OJ L 176, 10.7.1999, p. 36. (10) Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (OJ L 176, 10.7.1999, p. 31). (11) OJ L 53, 27.2.2008, p. 52. (12) Council Decision 2008/146/EC of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (13) OJ L 160, 18.6.2011, p. 21. (14) Council Decision 2011/350/EU of 7 March 2011 on the conclusion, on behalf of the European Union, of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederation's association with the implementation, application and development of the Schengen acquis, relating to the abolition of checks at internal borders and movement of persons (OJ L 160, 18.6.2011, p. 19). ANNEX I ANNEX I Harmonised application form APPLICATION FOR SCHENGEN VISA This application form is free (1) Family members of EU, EEA or CH citizens shall not fill in fields no. 21, 22, 30, 31 and 32 (marked with *). Fields 1-3 shall be filled in in accordance with the data in the travel document. 1. Surname (Family name): FOR OFFICIAL USE ONLY Date of application: Application number: 2. Surname at birth (Former family name(s)): 3. First name(s) (Given name(s)): 4. Date of birth (day-month-year): 5. Place of birth: 6. Country of birth: 7. Current nationality: Nationality at birth, if different: Other nationalities: Application lodged at:  Embassy/consulate  Service provider  Commercial intermediary 8. Sex:  Male  Female 9. Civil status:  Single  Married  Registered Partnership  Separated  Divorced  Widow(er)  Other (please specify):  Border (Name): ¦ ¦  Other: 10. Parental authority (in case of minors) /legal guardian (surname, first name, address, if different from applicant's, telephone no., e-mail address, and nationality): File handled by: 11. National identity number, where applicable: Supporting documents:  Travel document  Means of subsistence  Invitation 12. Type of travel document:  Ordinary passport  Diplomatic passport  Service passport  Official passport  Special passport  Other travel document (please specify): 13. Number of travel document: 14. Date of issue: 15. Valid until: 16. Issued by (country):  TMI  Means of transport  Other: Visa decision:  Refused  Issued:  A  C  LTV  Valid: From: Until: 17. Personal data of the family member who is an EU, EEA or CH citizen if applicable Surname (Family name): First name(s) (Given name(s)): Date of birth (day-month-year): Nationality: Number of travel document or ID card: 18. Family relationship with an EU, EEA or CH citizen if applicable:  spouse  child  grandchild  dependent ascendant  Registered Partnership  other: 19. Applicant's home address and e-mail address: Telephone no.: 20. Residence in a country other than the country of current nationality:  No  Yes. Residence permit or equivalent ¦ No ¦ Valid until ¦ *21. Current occupation: Number of entries:  1  2  Multiple Number of days: *22. Employer and employer's address and telephone number. For students, name and address of educational establishment: 23. Purpose(s) of the journey:  Tourism  Business  Visiting family or friends  Cultural  Sports  Official visit  Medical reasons  Study  Airport transit  Other (please specify): 24. Additional information on purpose of stay: 25. Member State of main destination (and other Member States of destination, if applicable): 26. Member State of first entry: 27. Number of entries requested:  Single entry  Two entries  Multiple entries Intended date of arrival of the first intended stay in the Schengen area: Intended date of departure from the Schengen area after the first intended stay: 28. Fingerprints collected previously for the purpose of applying for a Schengen visa:  No  Yes. Date, if known ¦ Visa sticker number, if known ¦ 29. Entry permit for the final country of destination, where applicable: Issued by ¦ Valid from ¦ until ¦ *30. Surname and first name of the inviting person(s) in the Member State(s). If not applicable, name of hotel(s) or temporary accommodation(s) in the Member State(s): Address and e-mail address of inviting person(s)/hotel(s)/temporary accommodation(s): Telephone no.: *31. Name and address of inviting company/organisation: Surname, first name, address, telephone no., and e-mail address of contact person in company/organisation: Telephone no. of company/organisation: *32. Cost of travelling and living during the applicant's stay is covered:  by the applicant himself/herself Means of support:  Cash  Traveller's cheques  Credit card  Pre-paid accommodation  Pre-paid transport  Other (please specify):  by a sponsor (host, company, organisation), please specify: ¦  referred to in field 30 or 31 ¦  other (please specify): Means of support:  Cash  Accommodation provided  All expenses covered during the stay  Pre-paid transport  Other (please specify): I am aware that the visa fee is not refunded if the visa is refused. Applicable in case a multiple-entry visa is applied for: I am aware of the need to have an adequate travel medical insurance for my first stay and any subsequent visits to the territory of Member States. I am aware of and consent to the following: the collection of the data required by this application form and the taking of my photograph and, if applicable, the taking of fingerprints, are mandatory for the examination of the application; and any personal data concerning me which appear on the application form, as well as my fingerprints and my photograph will be supplied to the relevant authorities of the Member States and processed by those authorities, for the purposes of a decision on my application. Such data as well as data concerning the decision taken on my application or a decision whether to annul, revoke or extend a visa issued will be entered into, and stored in the Visa Information System (VIS) for a maximum period of five years, during which it will be accessible to the visa authorities and the authorities competent for carrying out checks on visas at external borders and within the Member States, immigration and asylum authorities in the Member States for the purposes of verifying whether the conditions for the legal entry into, stay and residence on the territory of the Member States are fulfilled, of identifying persons who do not or who no longer fulfil these conditions, of examining an asylum application and of determining responsibility for such examination. Under certain conditions the data will be also available to designated authorities of the Member States and to Europol for the purpose of the prevention, detection and investigation of terrorist offences and of other serious criminal offences. The authority of the Member State responsible for processing the data is: [( ¦)]. I am aware that I have the right to obtain, in any of the Member States, notification of the data relating to me recorded in the VIS and of the Member State which transmitted the data, and to request that data relating to me which are inaccurate be corrected and that data relating to me processed unlawfully be deleted. At my express request, the authority examining my application will inform me of the manner in which I may exercise my right to check the personal data concerning me and have them corrected or deleted, including the related remedies according to the national law of the Member State concerned. The national supervisory authority of that Member State [contact details: ¦] will hear claims concerning the protection of personal data. I declare that to the best of my knowledge all particulars supplied by me are correct and complete. I am aware that any false statements will lead to my application being rejected or to the annulment of a visa already granted and may also render me liable to prosecution under the law of the Member State which deals with the application. I undertake to leave the territory of the Member States before the expiry of the visa, if granted. I have been informed that possession of a visa is only one of the prerequisites for entry into the European territory of the Member States. The mere fact that a visa has been granted to me does not mean that I will be entitled to compensation if I fail to comply with the relevant provisions of Article 6(1) of Regulation (EU) No 2016/399 (Schengen Borders Code) and I am therefore refused entry. The prerequisites for entry will be checked again on entry into the European territory of the Member States. Place and date: Signature: (signature of parental authority/legal guardian, if applicable): . (1) No logo is required for Norway, Iceland, Liechtenstein and Switzerland. ANNEX II ANNEX V LIST OF RESIDENCE PERMITS ENTITLING THE HOLDER TO TRANSIT THROUGH THE AIRPORTS OF MEMBER STATES WITHOUT BEING REQUIRED TO HOLD AN AIRPORT TRANSIT VISA ANDORRA:  autoritzaciÃ ³ temporal (temporary immigration permit  green),  autoritzaciÃ ³ temporal per a treballadors d'empreses estrangeres (temporary immigration permit for employees of foreign enterprises  green),  autoritzaciÃ ³ residÃ ¨ncia i treball (residence and work permit  green),  autoritzaciÃ ³ residÃ ¨ncia i treball del personal d'ensenyament (residence and work permit for teaching staff  green),  autoritzaciÃ ³ temporal per estudis o per recerca (temporary immigration permit for studies or research  green),  autoritzaciÃ ³ temporal en prÃ ctiques formatives (temporary immigration permit for internships and trainings  green),  autoritzaciÃ ³ residÃ ¨ncia (residence permit  green). CANADA:  permanent resident (PR) card,  permanent Resident Travel Document (PRTD). JAPAN:  residence card. SAN MARINO:  permesso di soggiorno ordinario (validity one year, renewable on expiry date),  special residence permits for the following reasons (validity one year, renewable on expiry date): university attendance, sports, health care, religious reasons, persons working as nurses in public hospitals, diplomatic functions, cohabitation, permit for minors, humanitarian reasons, parental permit,  seasonal and temporary working permits (validity 11 months, renewable on expiry date),  identity card issued to people having an official residence residenza  in San Marino (validity of 5 years). UNITED STATES OF AMERICA:  valid, unexpired immigrant visa; may be endorsed at the port of entry for one year as temporary evidence of residence, while the I-551 card is pending production,  valid, unexpired Form I-551 (Permanent Resident Card); may be valid for up to 2 or 10 years  depending on the class of admission; if there is no expiration date on the card, the card is valid for travel,  valid, unexpired Form I-327 (Re-entry Permit),  valid, unexpired Form I-571 (Refugee Travel Document endorsed as Permanent Resident Alien ). . ANNEX III ANNEX VI (1) STANDARD FORM FOR NOTIFYING REASONS FOR REFUSAL, ANNULMENT OR REVOCATION OF A VISA REFUSAL/ANNULMENT/REVOCATION OF VISA Ms/Mr ¦,  The ¦ embassy/consulate-general/consulate/[other competent authority] in ¦ [on behalf of (name of represented Member State)];  [Other competent authority] of ¦;  The authorities responsible for checks on persons at ¦ has/have  examined your application;  examined your visa, number: ¦, issued: ¦ [date/month/year].  The visa has been refused  The visa has been annulled  The visa has been revoked This decision is based on the following reason(s): 1.  a false/counterfeit/forged travel document was presented 2.  justification for the purpose and conditions of the intended stay was not provided 3.  you have not provided proof of sufficient means of subsistence, for the duration of the intended stay or for the return to the country of origin or residence, or for the transit to a third country into which you are certain to be admitted 4.  you have not provided proof that you are in a position to lawfully acquire sufficient means of subsistence, for the duration of the intended stay or for the return to the country of origin or residence, or for the transit to a third country into which you are certain to be admitted 5.  you have already stayed for 90 days during the current 180-day period on the territory of the Member States on the basis of a uniform visa or a visa with limited territorial validity 6.  an alert has been issued in the Schengen Information System (SIS) for the purpose of refusing entry by ¦ (indication of Member State) 7.  one or more Member States consider you to be a threat to public policy or internal security 8.  one or more Member States consider you to be a threat to public health as defined in point (21) of Article 2 of Regulation (EU) No 2016/399 (Schengen Borders Code) 9.  one or more Member States consider you to be a threat to their international relations 10.  the information submitted regarding the justification for the purpose and conditions of the intended stay was not reliable 11.  there are reasonable doubts as to the reliability of the statements made as regards ¦ (please specify) 12.  there are reasonable doubts as to the reliability, as to the authenticity of the supporting documents submitted or as to the veracity of their contents 13.  there are reasonable doubts as to your intention to leave the territory of the Member States before the expiry of the visa 14.  sufficient proof that you have not been in a position to apply for a visa in advance, justifying application for a visa at the border, was not provided 15.  justification for the purpose and conditions of the intended airport transit was not provided 16  you have not provided proof of possession of adequate and valid travel medical insurance 17.  revocation of the visa was requested by the visa holder (2). Additional remarks: ¦ ¦ ¦ ¦ ¦ You may appeal against the decision to refuse/annul/revoke a visa. The rules on appeal against decisions on refusal/annulment/revocation of a visa are set out in (reference to national law): ¦ Competent authority with which an appeal may be lodged (contact details): ¦ Information on the procedure to follow can be found at (contact details): ¦ An appeal must be lodged within (indication of time-limit): ¦ Date and stamp of embassy/consulate-general/consulate/of the authorities responsible for checks on persons/of other competent authorities: Signature of person concerned (3): ¦ . (1) No logo is required for Norway, Iceland, Liechtenstein and Switzerland. (2) Revocation of a visa based on this reason is not subject to the right of appeal. (3) If required by national law. ANNEX IV ANNEX X LIST OF MINIMUM REQUIREMENTS TO BE INCLUDED IN THE LEGAL INSTRUMENT IN THE CASE OF COOPERATION WITH EXTERNAL SERVICE PROVIDERS A. The legal instrument shall: (a) enumerate the tasks to be carried out by the external service provider, in accordance with Article 43(6) of this Regulation; (b) indicate the locations where the external service provider is to operate and which consulate the individual application centre refers to; (c) list the services covered by the mandatory service fee; (d) instruct the external service provider to clearly inform the public that other charges cover optional services. B. In relation to the performance of its activities, the external service provider shall, with regard to data protection: (a) prevent at all times any unauthorised reading, copying, modification or deletion of data, in particular during their transmission to the consulate of the Member State(s) competent for processing an application; (b) in accordance with the instructions given by the Member State(s) concerned, transmit the data:  electronically, in encrypted form, or  physically, in a secured way; (c) transmit the data as soon as possible:  in the case of physically transferred data, at least once a week,  in the case of electronically transferred encrypted data, at the latest at the end of the day of their collection, (d) ensure appropriate means of tracking individual application files to and from the consulate; (e) delete the data at the latest seven days after their transmission and ensure that only the name and contact details of the applicant for the purposes of the appointment arrangements, as well as the passport number, are kept until the return of the passport to the applicant and deleted five days thereafter; (f) ensure all the technical and organisational security measures required to protect personal data against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access, in particular where the cooperation involves the transmission of files and data to the consulate of the Member State(s) concerned, and all other unlawful forms of processing personal data; (g) process the data only for the purposes of processing the personal data of applicants on behalf of the Member State(s) concerned; (h) apply data protection standards at least equivalent to those set out in Regulation (EU) 2016/679; (i) provide applicants with the information required pursuant to Article 37 of the VIS Regulation. C. In relation to the performance of its activities, the external service provider shall, with regard to the conduct of staff: (a) ensure that its staff are appropriately trained; (b) ensure that its staff in the performance of their duties:  receive applicants courteously,  respect the human dignity and integrity of applicants, do not discriminate against persons on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, and  respect the rules of confidentiality; those rules shall also apply once members of staff have left their job or after suspension or termination of the legal instrument; (c) provide identification of the staff working for the external service provider at all times; (d) prove that its staff do not have criminal records and have the requisite expertise. D. In relation to the verification of the performance of its activities, the external service provider shall: (a) provide for access by staff entitled by the Member State(s) concerned to its premises at all times without prior notice, in particular for inspection purposes; (b) ensure the possibility of remote access to its appointment system for inspection purposes; (c) ensure the use of relevant monitoring methods (e.g. test applicants; webcam); (d) ensure access, by the Member State's national data protection supervisory authority, to proof of data protection compliance, including reporting obligations, external audits and regular spot checks; (e) report in writing to the Member State(s) concerned without delay any security breaches or any complaints from applicants on data misuse or unauthorised access, and coordinate with the Member State(s) concerned in order to find a solution and give explanatory responses promptly to the complaining applicants. E. In relation to general requirements, the external service provider shall: (a) act under the instructions of the Member State(s) competent for processing the application; (b) adopt appropriate anti-corruption measures (e.g. adequate staff remuneration; cooperation in the selection of staff members employed on the task; two-man-rule; rotation principle); (c) respect fully the provisions of the legal instrument, which shall contain a suspension or termination clause, in particular in the event of breach of the rules established, as well as a revision clause with a view to ensuring that the legal instrument reflects best practice. .